      0:20-cv-03753-JFA          Date Filed 03/05/21      Entry Number 20      Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Christopher T. Wilder,                        )              C/A No. 0:20-3753-JFA-PJG
                                              )
                             Plaintiff,       )
                                              )
       v.                                     )                ORDER AND
                                              )        REPORT AND RECOMMENDATION
Mental Health Department; Lieber Corr. Inst.; )
Mrs. Officer Burch; Officer PA Mr. Edwards, )
                                              )
                             Defendants.      )
                                              )

       Plaintiff Christopher T. Wilder, a self-represented state prisoner, brings this civil rights

action pursuant to 42 U.S.C. § 1983. The Complaint has been filed pursuant to 28 U.S.C. § 1915; 1

§ 1915A. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.).     By order dated December 1, 2020, the court provided Plaintiff the

opportunity to file an amended complaint to correct deficiencies identified by the court that would

warrant summary dismissal of the Complaint. (ECF No. 7.) The court found that the Complaint

failed to state a claim upon which relief may be granted because Defendants Mental Health

Department and Lieber Correctional Institution are not entities amenable to suit pursuant to § 1983

and Plaintiff failed to provide any facts about Defendants Burch or Edwards that would plausibly

show that they were involved in a violation of Plaintiff’s rights.

       Plaintiff failed to file an amended complaint to correct the deficiencies identified in the

court’s order. Therefore, Plaintiff’s Complaint should be summarily dismissed for the reasons




       1
           Plaintiff’s motion for leave to proceed in forma pauperis is granted. (ECF No. 13.)
                                              Page 1 of 3
      0:20-cv-03753-JFA       Date Filed 03/05/21       Entry Number 20      Page 2 of 3




stated in the court’s December 1, 2020 order. Accordingly, the court recommends that this matter

be summarily dismissed without prejudice and without issuance and service of process.



                                            __________________________________________
March 5, 2021                               Paige J. Gossett
Columbia, South Carolina                    UNITED STATES MAGISTRATE JUDGE

           The parties are directed to note the important information in the attached
             “Notice of Right to File Objections to Report and Recommendation.”




                                          Page 2 of 3
      0:20-cv-03753-JFA         Date Filed 03/05/21       Entry Number 20       Page 3 of 3




             Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of the
Report and Recommendation to which objections are made and the basis for such objections. “[I]n
the absence of a timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir.
2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service of
this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R. Civ.
P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by
mailing objections to:

                                     Robin L. Blume, Clerk
                                   United States District Court
                                      901 Richland Street
                                 Columbia, South Carolina 29201

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based upon
such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.
Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                            Page 3 of 3
